DETAILED ACTION
Claims 1-12 (filed 06/08/2022) have been considered in this action.  Claims 1-11 are presented in the same format as previously presented.  Claim 12 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 4 line 26 of the specification contains an abbreviation “a.o.” that is not defined previously in the specification and its meaning is unclear.  It is suggested the abbreviation is replaced with the words it is intended to represent with the abbreviation in parenthesis to establish its meaning.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The examiner recommends a title that incorporates the inventive concept of determination the border and how the beam moves across the border from a region of one average power to another.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said region" in its only limitation (“...the positions to be solidified in said region having a maximum distance of 2000 pm to the border).  Claim 3 depends upon claim 1, which also claims “a second step of determining a first partial region and a second partial region inside of the at least one object portion, which are abutting each other at a border, a third step of generating at least one data model of a region of a building material layer to be selectively solidified in order to manufacture the at least one object portion, in which a first partial region cross-section is cutting the first partial region and a second partial region cross- section is cutting the second partial region”.  It is unclear whether “said region” refers to border region, first partial region, second partial region, or “a region of a building material later”.  For the sake of compact prosecution, the examiner shall consider “said region” in claim 3 to refer to “said border region”.
Claims 4-8 are dependent upon claim 3, and thus inherit the rejection under 35 U.S.C. 112(b).

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said border region" in its only limitation.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1, upon which claim 9 depends, refers to a border, there is no claimed “border region” thus “said border region” is unclear.  For the sake of compact prosecution the examiner shall consider said border region to be a region around the border.  In order to establish proper antecedent basis the examiner recommends amending claim 9 to be dependent upon claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 20160052087, hereinafter O’Neill) in view of Ljungblad et al. (US 20140348691, hereinafter Ljungblad).

In regards to Claim 1, O’Neill teaches “A computer-based method of providing control data for an additive manufacturing apparatus for manufacturing a three-dimensional object, wherein by means of the additive manufacturing apparatus the object is manufactured by applying a building material layer by layer and by solidifying the building material by supplying radiant energy to positions in each layer that are assigned to the cross-section of the object in that layer in that by an energy input unit these positions are scanned with at least one energy beam so that energy is input into the building material according to a set of energy input parameters, wherein the method of providing control data comprises:” ([0002] Additive manufacturing refers to a category of manufacturing methods characterized by the fact that the finished part is created by layer-wise construction of a plurality of thin sheets of material. Additive manufacturing may involve applying liquid or powder material to a workstage, then doing some combination of sintering, curing, melting, and/or cutting to create a layer. The process is repeated up to several thousand times to construct the desired finished component or article; [0013] FIG. 1 shows a detailed example of a powder bed build device 14 disposed in build chamber 12. A non-limiting example embodiment such as SLS device 14 is housed in build chamber 12, and includes powder storage chamber 16, build platform 18, and energy beam generating apparatus 20. During operation of SLS device 14, raw material powder 22 is fed upward by piston 24 and is spread over build surface 26 by roller or recoater blade 28. After powder 22 is spread onto build surface 26, energy beam generator 20 is activated to direct a laser or electron beam 30. Beam 30 can be steered using a number of different apparatus, such as but not limited to mirror 32, so as to sinter selective areas of powder 22 along a build plane. The sintered powder forms a single component build layer 34 of solid object 36 adhered to the underlying platform (or a preceding build layer) according to a computer model of object 36 stored in an STL memory file; [0030] In one example of the process, a model of an object to be formed is defined in an electronic STL data file, which is loaded into the memory of a powder bed SLS device. The controller of the SLS device divides the STL model into slices of 0.020 mm thickness. Each slice corresponds to a build plane) “a first step of accessing computer-based model data of at least one portion of the object to be manufactured” ([0013] The sintered powder forms a single component build layer 34 of solid object 36 adhered to the underlying platform (or a preceding build layer) according to a computer model of object 36 stored in an STL memory file) “a second step of determining a first partial region and a second partial region inside of the at least one object portion, which are abutting each other at a border” ([0030] In one example of the process, a model of an object to be formed is defined in an electronic STL data file, which is loaded into the memory of a powder bed SLS device. The controller of the SLS device divides the STL model into slices of 0.020 mm thickness. Each slice corresponds to a build plane; [0014] FIG. 2 shows example prior art beam path 40 to form component build layer 34. Using an additive manufacturing machine such as SLS device 14, beam path 40 is typically divided into two portions for build each layer: surface portion 42 and core portion 44; [0015] Prior art techniques such as those shown in FIG. 2 separate or retract core hatch vectors 46 relative to surface contour vector 48 so that they do not overlap. A single surface contour vector 48 thus extends along object outer surface 50. If hatch vectors 46 and surface contour vectors overlap to the point where the same region is melted three or more times, a wood-grain finish can result on object surface 50. Inner edge 52 of surface contour vector 48 may abut, but does not overlap ends 54 of adjacent hatch vectors 46. Thus for surface finish reasons, unprocessed powder regions 56 often remain below object outer surface 50 after processing each build layer using existing techniques. [0023] Center line 80 of offset contour vector 70 can overlap the plurality of rounded hatch vector ends 74 adjacent one or more of the unprocessed powder regions 76. In certain embodiments, offset contour vector 70 also overlaps an inner portion of surface contour vector 62 adjacent to the plurality of unprocessed powder regions 70. But since hatch vector ends 74 do not overlap surface contour vector inner edge 78, a combination of surface contour vector 62, offset contour vector 70, and the plurality of hatch vectors 66 define a beam path 60 which has no more than two overlapping vectors at any point in each build plane 64.) “a third step of generating at least one data model of a region of a building material layer to be selectively solidified in order to manufacture the at least one object portion... wherein it is specified in the data model that in said first partial region cross-section at least one energy input parameter on average has a different value than in said second partial region cross-section and that the at least one energy beam is moved across the border at least once while inputting energy into the building material by the at least one energy beam” (Fig. 3A-3C and [0030] In one example of the process, a model of an object to be formed is defined in an electronic STL data file, which is loaded into the memory of a powder bed SLS device. The controller of the SLS device divides the STL model into slices of 0.020 mm thickness. Each slice corresponds to a build plane; [0014] Beam 30 is usually operated at lower power, and is directed along surface path portion 42 at slower scanning speeds as compared to the higher power and faster scanning speeds of core portion 44. The different beam power and scanning speeds improve surface finish while maintaining suitable processing time and throughput for each object 36; [0017] FIGS. 3A-3C show portions of an alternate beam path 60 for an example build plane. This path eliminates unprocessed powder which alleviates the need for subsequent HIP processing or other powder consolidation, while maintaining a suitable surface finish. For each build plane, beam path 60 includes three parts shown in each of FIGS. 3A-3C. In FIG. 3A, a first energy beam 130A is directed along single surface contour vector 62 in build plane 64. A second portion of beam path 60 is shown in FIG. 3B, where a second energy beam 130B is directed along a plurality of substantially parallel hatch vectors 66, disposed in build plane 64, inward of surface contour vector 62. And FIG. 3C shows a third portion of beam path 60 in which a third energy beam 130C is directed along offset contour vector 70 in build plane 64. Though shown as three separate beams, all can be generated a single beam (e.g., an electron or laser beam 30 shown in FIG. 1) and/or can be generated from a single beam source or multiple sources; [0023] Center line 80 of offset contour vector 70 can overlap the plurality of rounded hatch vector ends 74 adjacent one or more of the unprocessed powder regions 76. In certain embodiments, offset contour vector 70 also overlaps an inner portion of surface contour vector 62 adjacent to the plurality of unprocessed powder regions 70. But since hatch vector ends 74 do not overlap surface contour vector inner edge 78, a combination of surface contour vector 62, offset contour vector 70, and the plurality of hatch vectors 66 define a beam path 60 which has no more than two overlapping vectors at any point in each build plane 64; wherein because the center line beam 78/80 overlaps in both portions, it goes across both portions) “and a fourth step, in which control data are provided for the generation of a control dataset for the additive manufacturing apparatus, said control data corresponding to the at least one data model generated in the third step” ([0030] The controller of the SLS device divides the STL model into slices of 0.020 mm thickness. Each slice corresponds to a build plane. [0031] A surface contour vector corresponding to a beam width of 0.066 mm is generated to control the laser beam and steer it along the outer surface of a first build plane. A plurality of substantially parallel hatch vectors corresponding to a beam width of 0.015 mm are generated to control the beam through the core portion of the first build plane. Ends of the adjacent hatch vectors have a roundness of 45° corresponding to a rounded beam; [0032] An offset contour vector is generated in the first build plane which overlaps these unprocessed regions, as well as an inner side of the surface contour vector, and portions of the rounded transitional vectors. The offset contour vector also corresponds to a beam width of 0.066 mm, and a centerline of this vector generally follows a center line of the surface contour vector. The respective center lines of the two contour vectors are offset by about 0.033 mm, or about 50% of the beam width. [0033] In a fully formed part, a beam path is generated for each of the slices/build planes of the STL model. Some or all of these beam paths used to build the fully formed part can include an offset contour vector as described above, in addition to a surface contour vector and hatch vectors).
O’Neill fails to teach “...in which a first partial region cross-section is cutting the first partial region and a second partial region cross- section is cutting the second partial region...”.
Ljungblad teaches “...in which a first partial region cross-section is cutting the first partial region and a second partial region cross- section is cutting the second partial region... and that the at least one energy beam is moved across the border at least once while inputting energy into the building material by the at least one energy beam” ([0009] Said method comprising the steps of: providing a model of said three dimensional article, providing a first powder layer on a work table, directing a first energy beam from a first energy beam source over said work table causing said first powder layer to fuse in first selected locations according to said model to form a first part of the first cross section of said three-dimensional article, directing a second energy beam from a second energy beam source over said work table causing said first powder layer to fuse in second selected locations according to said model to form a second part of the first cross section of said three-dimensional article, wherein said first and second locations of said first powder layer are at least partially overlapping each other in an overlapping zone. [0024] In still another example embodiment the power of said first beam is varying linearly from 100% to 0% starting at a first end of said overlapping zone and ending at a second end of said overlapping zone, and simultaneously varying the power of said second beam linearly from 0% to 100% starting at the first end of said overlapping zone and ending at the second end of said overlapping zone. [0025] The advantage of this embodiment is that the transition from one beam to another may be performed very smoothly. [0065] Said first and second selected locations 1, 2 of said first powder layer are at least partially overlapping each other in the overlap region 3. The first selected locations 1 of said first powder layer is fused with the first energy beam 351, and the second selected locations 2 of said first power layer is fused with said second energy beam 352. In order to make sure that the fusion is completed over a full first cross section of said three-dimensional article, the first selected locations 1 and second selected locations 2 are at least partially overlapping each other. This means that the same area (overlap region) of the first cross section of the three dimensional article may be fused twice, once with the first energy beam and once with the second energy beam; [0070] A second way is to fuse or heat the powder with the first and the second beam so that said first and second beams 351, 352 are at least once in the very same position simultaneously. FIG. 1B illustrates one possible way of controlling the first and second beams 351, 352 when they are about to fuse the very same position of the overlapping zone 3. The sum of power of the first and second beam 351, 352 in a region where they are overlapping each other may be kept to a constant value. This means that there is neither extra power added to the fusion process nor any lack of power in the fusion process when there are two beams which are fusing the powder simultaneously instead of one beam. [0071] The power of a single beam in the non-overlap region and the power of the two beams in the overlap region may be equal. Controlling the power of the beam at any position may be important for the control of the microstructure of the finalized three-dimensional article. In the example embodiment in Figure lB the power is illustrated to be constant throughout the first and second area. Of course this is just a simplification of the real case. In the real case the power of the beam may alter from one position to the other in order to make sure that the build temperature and the fusion process is proceeding according to a predetermined schedule. In such a case it may be important to know that the sum of the first and second beam will sum up to the desired value which may be determined prior the fusion process in a simulation).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that forms outer and inner portions of an object that is formed via an SLS additive manufacturing process with two energy beams that have different power levels, one for the inner portion and one for the outer portion and that form the same cross-section (layer height) in the same layer to distinguish the inner and outer regions and which make an additional pass with an energy beam in an overlap region that crosses a section that abuts both the inner and outer portions as taught by O’Neill, with the use of two energy beams that are varied from 100-0% in the overlap region because it would gain the benefit noted by Ljungblad “[0025] The advantage of this embodiment is that the transition from one beam to another may be performed very smoothly” and “[0070] This means that there is neither extra power added to the fusion process nor any lack of power in the fusion process when there are two beams which are fusing the powder simultaneously instead of one beam”.  In other words, by gradually transitioning the power of the inner and outer beams in the overlap region, it would gain the expected benefit of improved fusion without having to perform the contour beam that travels along the border of the inner and outer regions, thus saving time.  By combining these elements, it can be considered taking the known system that uses two different energy beams with different power levels, each of which form an outer region or an inner and is then passed with a contour beam to fusion the region where the beams meet in an overlap region, and replacing the use of the contour beam with the ability to vary the power level of the beams from 100-0% so that the overlap region is formed via the constantly varying power levels in a known way to achieve predictable results.  

In regards to Claim 2, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 1 above.  O’Neill further teaches “The method of claim 1, wherein in the first step model data are accessed that comprise a number of layer datasets, wherein each layer dataset comprises a data model of a region of a building material layer to be selectively solidified during the manufacturing, said region corresponding to a cross-section of the object portion” ([0002] Additive manufacturing refers to a category of manufacturing methods characterized by the fact that the finished part is created by layer-wise construction of a plurality of thin sheets of material. Additive manufacturing may involve applying liquid or powder material to a workstage, then doing some combination of sintering, curing, melting, and/or cutting to create a layer. The process is repeated up to several thousand times to construct the desired finished component or article; [0013] The sintered powder forms a single component build layer 34 of solid object 36 adhered to the underlying platform (or a preceding build layer) according to a computer model of object 36 stored in an STL memory file. Roller or recoater 28 is returned to a starting position, piston 24 advances to expose another layer of powder, and build platform 18 indexes down by one layer thickness and the process repeats for each successive build surface 26 and build plane until solid freeform object 36 is completed).

In regards to Claim 3, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 1 above.  Ljungblad further teaches “The method of claim 1, wherein the value of at least one energy input parameter is changed inside of a border region, said border region being a region on at least one side of the border in said building material layer described by the data model...” (Fig. 1B and [0009] In a first aspect of the invention it is provided a method for forming a three-dimensional article through successive fusion of parts of a powder bed, which parts corresponds to successive cross sections of the three-dimensional article. Said method comprising the steps of: providing a model of said three dimensional article, providing a first powder layer on a work table, directing a first energy beam from a first energy beam source over said work table causing said first powder layer to fuse in first selected locations according to said model to form a first part of the first cross section of said three-dimensional article, directing a second energy beam from a second energy beam source over said work table causing said first powder layer to fuse in second selected locations according to said model to form a second part of the first cross section of said three-dimensional article, wherein said first and second locations of said first powder layer are at least partially overlapping each other in an overlapping zone. [0072] FIG. 1B and FIGS. 6A-C illustrate an example embodiment where two beam sources 301, 302 are used for fusing a predetermined area. A first selected location 1 is fused with the first beam 351. When said first beam reaches the overlapping zone 3 the second beam 352 is starting to fuse said overlapping zone 3 simultaneously and at the same position as said first beam 351 in said overlapping zone 3. As the first beam 351 continues to deflect into the overlapping zone 3, its power is decreased while the power of the second beam 352 is increased. The sum of the first and second beam 351, 352 may be kept constant in the overlapping zone 3. A second selected location 2 is fused with the second beam 352 only. The first beam was stopped at first line 110;).  O’Neill teaches “...the positions to be solidified in said region having a maximum distance of 2000 μm to the border” ([0032] An offset contour vector is generated in the first build plane which overlaps these unprocessed regions, as well as an inner side of the surface contour vector, and portions of the rounded transitional vectors. The offset contour vector also corresponds to a beam width of 0.066 mm, and a centerline of this vector generally follows a center line of the surface contour vector. The respective center lines of the two contour vectors are offset by about 0.033 mm, or about 50% of the beam width).

In regards to Claim 4, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 3 above.  Ljungblad further teaches “The method of claim 3, wherein the value of at least one energy input parameter is changed immediately when crossing the border” (Fig. 1C shows beam energy immediately changes when transitioned to the overlap region border and [0073] In still another example embodiment according to the present invention is depicted in FIG. 1C. In FIG. 1C it is depicted that the first and second beam 351, 352 are each having the half of the required power, i.e., 50% of required power for the first beam 351 and 50% of the required power for the second beam 352. Alternatively, these figures can be divided unequally, e.g., the first beam may have 30% of the required power and the second beam may have 70% of the required power).

In regards to Claim 5, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 3 above.  Ljungblad further teaches “The method of claim 3, wherein the value of at least one energy input parameter is gradually changed inside of said border region” (Fig. 1B and [0072] FIG. 1B and FIGS. 6A-C illustrate an example embodiment where two beam sources 301, 302 are used for fusing a predetermined area. A first selected location 1 is fused with the first beam 351. When said first beam reaches the overlapping zone 3 the second beam 352 is starting to fuse said overlapping zone 3 simultaneously and at the same position as said first beam 351 in said overlapping zone 3. As the first beam 351 continues to deflect into the overlapping zone 3, its power is decreased while the power of the second beam 352 is increased. The sum of the first and second beam 351, 352 may be kept constant in the overlapping zone 3. A second selected location 2 is fused with the second beam 352 only. The first beam was stopped at first line 110).

In regards to Claim 6, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 3 above.  Ljungblad further teaches “The method of claim 3, wherein the at least one energy beam scans the building material in said first partial region cross-section along first scan lines and scans the building material in said second partial region cross-section along second scan lines, wherein in said border region, first scan lines in the first partial region cross-section are running in the same direction as second scan lines in the second partial region cross-section” (Fig. 4 and 6 and [0072] FIG. 1B and FIGS. 6A-C illustrate an example embodiment where two beam sources 301, 302 are used for fusing a predetermined area. A first selected location 1 is fused with the first beam 351. When said first beam reaches the overlapping zone 3 the second beam 352 is starting to fuse said overlapping zone 3 simultaneously and at the same position as said first beam 351 in said overlapping zone 3. As the first beam 351 continues to deflect into the overlapping zone 3, its power is decreased while the power of the second beam 352 is increased. The sum of the first and second beam 351, 352 may be kept constant in the overlapping zone 3. A second selected location 2 is fused with the second beam 352 only. The first beam was stopped at first line 110. [0085] FIG. 4 depicts a top view image of example another embodiment according to the present invention of overlapping regions. In FIG. 4 different energy beam sources are used, each of them capable of fusing a predetermined area of the powder layer. A first energy beam from a first energy beam source may fuse a first area denoted 41. A second energy beam from a second energy beam source may fuse a second area denoted 42. A third energy beam from a third energy beam source may fuse a third area denoted 43. A fourth energy beam from a fourth energy beam source may fuse a fourth area denoted 44. [0086] The first area 41 and the second area 42 may overlap each other in a first overlap area denoted 45. The first area 41 and the third area 43 may overlap each other in a third overlap area denoted 47. The third area 43 and the fourth area 44 may overlap each other in a second overlap area denoted 46. The fourth area 44 and the second area 42 may overlap each other in a forth overlap area denoted 48. The first, second, third and fourth area are all overlapping each other in a fifth overlap area denoted by 49. For instance the first overlap area 45 defines the limits of the first and second beams, i.e., the leftmost solid line of the first overlap area 45 defines the leftmost position of the second energy beam and the rightmost solid line of the first overlap area defines the rightmost position of the first energy beam. Within the first overlap area the actual overlapping zone may be defined and positioned. The same applies mutatis mutandis to the second, third, fourth and fifth overlapping areas 46, 47, 48 and 49. [0087] In a first layer an overlapping zone 140 of the first area 41 and the second area 42 may be arranged at a first position within said overlap area 45. In a second layer an overlapping zone 140 of the first area 41 and the second area 42 may be arranged at a second position within said overlap area 45. The first and second position may be partially overlapping each other, fully overlapping each other or non-overlapping. The first and second position of said overlapping zone may be randomized for each layer and each overlap area. The length of the overlapping zone 140, 150, 160, 170 may by different for different overlap regions within the same layer and may be different for the same overlap region for different layers).

In regards to Claim 7, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 3 above.  O’Neill further teaches “The method of claim 3, wherein the at least one energy beam scans the building material in said first partial region cross-section along first scan lines and scans the building material in said second partial region cross-section along second scan lines, wherein in said border region, in particular at the border, said first scan lines and said second scan lines are at an angle relative to one another that is different from 0°” (Fig. 3A-3C shows contour and hatch vectors being perpendicular [0035] A method for operating an additive manufacturing apparatus comprises directing a first energy beam along a surface contour vector in a build plane. A second energy beam is directed along a plurality of substantially parallel hatch vectors disposed in the build plane inward of the surface contour vector. A sum of the surface contour vector and the plurality of hatch vectors define a processed powder region in the build plane. A third energy beam is directed along an offset contour vector in the build plane. The offset contour vector includes a plurality of unprocessed powder regions in the build plane between the surface contour vector and the plurality of hatch vectors).

In regards to Claim 9, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 1 above.  O’Neill further teaches “The method of claim 1, wherein the at least one energy beam scans the building material in said first partial region cross-section along first scan lines and scans the building material in said second partial region cross-section along second scan lines, wherein in said border region said first scan lines and/or said second scan lines are displaced by an amount that is smaller than half the pitch of the first scan lines or the second scan lines” ([0031] A surface contour vector corresponding to a beam width of 0.066 mm is generated to control the laser beam and steer it along the outer surface of a first build plane. A plurality of substantially parallel hatch vectors corresponding to a beam width of 0.015 mm are generated to control the beam through the core portion of the first build plane. Ends of the adjacent hatch vectors have a roundness of 45° corresponding to a rounded beam. The sum of these vectors leave unprocessed powder regions in the first build plane just inward of the surface contour vector. [0032] An offset contour vector is generated in the first build plane which overlaps these unprocessed regions, as well as an inner side of the surface contour vector, and portions of the rounded transitional vectors. The offset contour vector also corresponds to a beam width of 0.066 mm, and a centerline of this vector generally follows a center line of the surface contour vector. The respective center lines of the two contour vectors are offset by about 0.033 mm, or about 50% of the beam width).

In regards to Claim 10, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 1 above.  O’Neill further teaches “The method of claim 1, wherein the at least one energy beam scans the building material in said first partial region cross-section along first scan lines and scans the building material in said second partial region cross-section along second scan lines, wherein the pitch of the first scan lines in the first partial region cross-section equals the pitch of the second scan lines in the second partial region cross-section” ([0025] In certain embodiments, a width of surface contour vector 62 is substantially equivalent to a width of offset contour vector 70. This can allow center line 80 of offset contour vector 70 to follow surface contour vector inner edge 78, so that surface contour vector 62 and offset contour vector 70 overlap by about 50% of the beam width below object surface 80).

In regards to Claim 12, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 1 above.  O’Neill further teaches “The method of claim 1, wherein by the generated control dataset a process of manufacturing a three-dimensional object is controlled, wherein the object is manufactured by applying a building material layer by layer and by solidifying the building material by supplying radiant energy to positions in each layer that are assigned to the cross-section of the object in that layer in that these positions are scanned with at least one energy beam so that energy is input into the building material according to a set of energy input parameters” ([0035] A method for operating an additive manufacturing apparatus comprises directing a first energy beam along a surface contour vector in a build plane. A second energy beam is directed along a plurality of substantially parallel hatch vectors disposed in the build plane inward of the surface contour vector. A sum of the surface contour vector and the plurality of hatch vectors define a processed powder region in the build plane. A third energy beam is directed along an offset contour vector in the build plane. The offset contour vector includes a plurality of unprocessed powder regions in the build plane between the surface contour vector and the plurality of hatch vectors; [0033] In a fully formed part, a beam path is generated for each of the slices/build planes of the STL model. Some or all of these beam paths used to build the fully formed part can include an offset contour vector as described above, in addition to a surface contour vector and hatch vectors; [0014] Beam 30 is usually operated at lower power, and is directed along surface path portion 42 at slower scanning speeds as compared to the higher power and faster scanning speeds of core portion 44. The different beam power and scanning speeds improve surface finish while maintaining suitable processing time and throughput for each object 36).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill and Ljungblad as applied to claim 7 above, and further in view of Gabilondo et al (US 20150211083, hereinafter Gabilondo).

In regards to Claim 8, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 7 above.  
The combination of O’Neill and Ljungblad fail to teach “The method of claim 7, wherein the directions of the first scan lines and/or of the second scan lines are gradually changed inside of the border region”.
Gabilondo teaches “The method of claim 7, wherein the directions of the first scan lines and/or of the second scan lines are gradually changed inside of the border region” (Fig. 6A and [0239] FIG. 6A is a top view of a virtual laser spot 5 having a rectangular cross section and having a leading portion 2E with a higher power density and a trailing portion 2F with a lower power density. The virtual laser spot is obtained by repetitively scanning a smaller, real, laser spot following a meandering pattern that covers the rectangular area. In this case, the higher power density is obtained by using a more compact meander pattern in a first portion of the rectangular area, and a less compact meander pattern in the second portion of the rectangular area. The arrow indicates the direction in which a surface of a workpiece moves in relation to the virtual laser spot. In this way, a portion of the workpiece to be heated will first be affected by the leading edge of the virtual laser spot, and will thus receive a comparatively large amount of power per unit of surface area. This favors a rapid heating, which in the case of laser hardening means that the portion of the workpiece will rapidly reach the austenitizing temperature range. This means that for a given laser beam power and a given speed of the movement of the surface to be heated, the heated area of the workpiece can be kept at or above the austenitizing temperature range for a longer time, than if the power would have been distributed evenly over the virtual laser spot: had the power been distributed evenly, it would have taken longer for the surface to reach the austenitizing temperature zone; Fig. 6A shows that a continuous meandering path is utilized in the transition from high to low power).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that gradually transitions a power amount in a border region for an additive manufacturing process so that power amounts for two different beams are transitioned in a border region and across a border as taught by O’Neill and Ljungblad with the transition of direction of scan lines such that a single continuous path is formed that transitions laser power and direction across the border region as taught by Gabilondo because it would gain the added benefit of being able to use a single continuous path thus simplifying the overall build strategy.  By incorporating these features it can be considered taking the known system that determines a meandering path for a laser so that laser power can be transitioned over the coarse of the meandering path and using it to improve the paths of an outer and inner portion with varying laser power by modifying the inner and outer portion strategy to form a continuous meandering path. 

 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill and Ljungblad as applied to claim 1 above, and further in view of Weilhammer et al. (US 20160167131, hereinafter Weilhammer).

In regards to Claim 11, O’Neill and Ljungblad teach the additive manufacturing system as incorporated by claim 1 above.  
The combination of O’Neill and Ljungblad fail to teach “The method of claim 1, wherein data models of n+1 consecutive building material layers are generated, n being a natural number, wherein in the data models of n consecutive building material layers a scanning of the building material with the at least one energy beam is specified only in the first partial region cross-section but not in the second partial region cross-section and in the in the data model of the following (n+1)-th building material layer a scanning of the building material in the first partial region cross-section and in the second partial region cross-section is specified”.
Weilhammer teaches “The method of claim 1, wherein data models of n+1 consecutive building material layers are generated, n being a natural number, wherein in the data models of n consecutive building material layers a scanning of the building material with the at least one energy beam is specified only in the first partial region cross-section but not in the second partial region cross-section and in the in the data model of the following (n+1)-th building material layer a scanning of the building material in the first partial region cross-section and in the second partial region cross-section is specified” ([0028] Now, the building process is, for example, carried out such that the building material is applied layer by layer with a small thickness d (for example 40 μm), wherein the thickness is chosen such that a solidification with high precision can be carried out in the wall region 21 of the cooling channel. The surface region 21, which is considered to be particularly critical with respect to the accuracy of details, now is solidified in each layer after the application of this layer, while the rest of the applied layer is not solidified at first. Only after a certain number N of layers, N being an integer larger than 1, has been applied, the non-critical region of an object cross-section is solidified in such a way that the building material in all N layers is simultaneously solidified. The solidification of the non-critical region can for example be effected by making the laser beam focus larger and/or by increasing the laser power. [0029] According to the invention, within an object cross-section no distinction is made, whether a subregion to be solidified is located inside of the cross-section or is located at its boundary. Rather, a distinction is made between particularly critical boundary regions within a cross-section and the rest of the cross-section, wherein the rest may comprise inner regions and boundary regions. [0030] By the approach according to the invention it becomes possible to define in each of a succession of N cross-sections those boundary regions as critical regions, which by adjoining each other across the layer boundaries form a surface of the object, said surface needing to be manufactured with a high accuracy of details. [0031] The selection of the critical regions (model subregions) may be made based on different criteria and will vary with the range of use of the object. According to the invention, not each contour region is automatically also a critical region, in which a solidification has to be carried out with high accuracy of details).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the additive manufacturing system that uses two beams with different powers to form an inner and outer region in a layer such that in an overlap region the beam powers are transitioned as taught by O’Neill and Ljungblad with the ability to use only a first build height (cross-section) in some layers while other layers contain two different build heights as taught by Weilhammer because by using a beam with high accuracy on the outer surface, an improvement in object detail is realized while using a coarser beam on inside features an improvement in manufacturing time is realized as noted by Weilhammer ([0026]).  In such a modification a first layer that realizes the outside of the object is completed with the fine/accurate beam while the additional layers are built with the fine beam only on the portions exposed to a user while the inside is manufactured with a coarser and less-accurate beam.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Revanur et al (US 20180345414) – teaches that different island regions in an additive manufacturing process can be built and then connected through a joining region that joins the two islands
Demuth et al. (US 20170216971) – teaches that different materials with different requirements of beam power can be deposited adjacent to one another in an AM process
Sparks (US 20160059352) – teaches a planned path of an energy beam can have variable power levels along the length of the planned path and determined before manufacturing begins based on optimal energy input
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116